Order entered December 9, 2019




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-01186-CV

                     CIBIL KURIAKOSE VADACKANETH, Appellant

                                              V.

         SEENA SEBASTIAN ASARIYATH A.K.A SEENA MATHEW, Appellee

                       On Appeal from the 256th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-19-02263

                                           ORDER
       Before the Court is appellant’s December 4, 2019 motion to extend time to file his

amended opening brief. We GRANT the motion and ORDER the amended opening brief be

filed no later than January 3, 2020.


                                                      /s/   BILL WHITEHILL
                                                            JUSTICE